—Judgment unanimously affirmed. Memorandum: The contention of defendant that he was improperly sentenced as a second felony offender is unpreserved for our review (see, People v Perez, 245 AD2d 143, lv denied 91 NY2d 944; see also, People v Pellegrino, 60 NY2d 636; People v James [Adolphus], 159 AD2d 723). In any event, we conclude that defendant’s contention is without merit. Defendant contends that he did not controvert the allegations in the predicate felony statement because the People had indicated to defense counsel that they would withdraw their consent to the plea agreement if defendant were not sentenced as a second felony offender. Contrary to defendant’s contention, the People are entitled to withdraw their consent to a plea agreement if the defendant is to be sentenced to a lesser sentence than that bargained for (see, People v Farrar, 52 NY2d 302, 307). (Appeal from Judgment of Supreme Court, Erie County, Wolfgang, J. — Criminal Possession Controlled Substance, 2nd Degree.) Present — Pine, J. P., Hayes, Hurlbutt, Scudder and Lawton, JJ.